Case: 4:19-cr-00831-CDP-SPM Doc. #: 4 Filed: 09/27/19 Page: 1 of 3 PageID #: 11
                                                                       f~l\ED
                                                                                            SEP 21 Z019
                                   UNITED STATES DISTRICT COURT
                                                                                           U.S. DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI                          EASTERi\l DISTRICT OF MO
                                         EASTERN DIVISION                                        ST. LOUIS
                                            '

                        "
  UNITED STATES OF AMERICA,                               )
                                                          )
  Plaintiff,                                              )
                                                          )
  v.                                                      )      4_.: 19MJ06341 PLC
                                                          )
  KEVIN SHELTON JR.,                                      )
                                                          )
  Defendant.                                              )

                                MOTION FOR PRETRIAL DETENTION

            Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Gregory M. Goodwin, Special

Assistant United States Attorney for said District, artd moves the Court to order Defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

Defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, §3141, et seq.

            As and for its grounds, the United States of America states as follows:

       1.      Defendant is charged with one count of carjacking in violation of Title 18, United States

Code, Section 2119; one count of Possession of Heroin, a Schedule I Controlled Substance, with

Intent to Distribute in violation.of Title 21 United States Code, Section 841(a); one count of

Possession of Methamphetamine, a Schedule II Controlled Substance, with Intent to Distribute in

violation of Title 21 United States Code, Section 841(a), and one count of Possession of a Firearm

in Furtherance of a Drug Trafficking Offense in violation of Title 18 United States Code Section

924( c). These charges raise a presumption that Defendant should be detained.

       2.      In this case, Defendant attempted to sell controlled substances to W.W., and then entered

.W.W.'s car and pointed a Glock pistol at W.W. Defendant then told W.W. to drive to the 4800
 Case: 4:19-cr-00831-CDP-SPM Doc. #: 4 Filed: 09/27/19 Page: 2 of 3 PageID #: 12


 block of Cupples. Once there, W.W. attempted to flee on foot from Defendant and from W.W.'s

 car, and Defendant fired a shot at W.W.

    3.   The Glock pistol used by Defendant had previously been reported stolen and was

 equipped with a high capacity drum magazine. Defendant was in possession of 116 capsules of

 Heroin, a schedule I controlled substance, weighing 12.53 grams. Defendant was also in possession

 of 82 methamphetamine pills, a schedule II controlled substance, weighing 11.81 grams.

    4.   For a fuller statement of the Defendant's conduct in this case, see the Affidavit in Support

of a Criminal Complaint.

    5.   ·Defendant has been charged in the Circuit Court for the City of St. Louis for some of the

· actions in this case, but has been issued a summons in that matter. See 1922-CR03088 (St. Louis

City Circuit Court).

    6.   Defendant committed this crime after having been issued a summons in St. Louis County

Circuit Court for similar conduct on August 8, 2019. Specifically, Defendant Shelton Jr. is charged

with Property Damage in the First Degree and Resisting Arrest for a Felony in connection with

attempting to flee from law enforcement officers who were attempting to stop Shelton Jr. in

connection with a report of shoplifting. Shelton Jr. and another person entered a vehicle and

Shelton Jr. drove the vehicle into a victim's parked car before also striking two police-cars and

leading officers on 'a high speed chase and weaving in and out of traffic. See 19SL-CR05214 (St.

Louis County Circuit Court).

    7. Pursuant to Title 18, United States Code, Section 3 I 42(g), the weight of the evidence against

defendant, the defendant's history and characteristics; and the nature and seriousness of the danger to

any person or the community that would be posed by defendant's release, warrant defendant's

detention pending trial warrant ·defendant's detention pending trial.
Case: 4:19-cr-00831-CDP-SPM Doc. #: 4 Filed: 09/27/19 Page: 3 of 3 PageID #: 13


       WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure defendant's appearance as required and the   safe~y   of any other person and the community

and the Government requests this Court to order Defendant detained prior to trial, and further to

order a detention hearing three (3) days from the date of Defendant's initial appearance.



                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                      s/Greg01y M Goodwin
                                                     Gregory M. Goodwin; #65929MO
                                                      Special Assistant United States Attorney
                                                      Thomas F. Eagleton Courthouse
                                                    · 111 South Tenth Street, 20th Floor
                                                      St. Louis, Missouri 63102
                                                      (314) 539-2200
